Citation Nr: 0945690	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-06 226	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The case was remanded by the Board in December 2008 for 
additional development.


FINDING OF FACT

The Veteran does not have Meniere's syndrome that is related 
to his military service.


CONCLUSION OF LAW

The Veteran does not have Meniere's syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  It included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained 
in April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the April 2009 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Veteran contends that his Meniere's syndrome is related to 
his military service.  His STRs are of record and show no 
complaints of, or treatment for, Meniere's syndrome or its 
symptoms.  The Veteran is service connected for bilateral 
hearing loss and tinnitus; acoustic trauma is conceded.

A private medical record  from T.N., M.D. dated in June 2006 
shows that the Veteran was diagnosed with Meniere's syndrome.  
Dr. T.N. opined that the Veteran's Meniere's was "possibly a 
sequelae of acoustic trauma."

The Veteran was afforded a VA examination in April 2009.  His 
claims file was reviewed.  Following a comprehensive 
examination, the Veteran was diagnosed with Meniere's 
disease.  The examiner opined that it was less likely as not 
caused by or a result of any in-service disease or injury or 
the Veteran's acoustic trauma exposure in service.  The 
rationale was that the literature reviewed did not support a 
significant link between acoustic trauma and the development 
of Meniere's disease.  The examiner provided a thorough 
discussion of the medical literature reviewed.  The examiner 
also opined that it was significant to note that the Veteran 
had no complaints of dizziness, vertigo, or any other ear 
complaints while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence that the Veteran has been diagnosed 
with Meniere's syndrome.  Additionally, acoustic trauma in 
service is conceded.  The preponderance of the competent 
evidence of record does not show any nexus between the 
Veteran's military service and his Meniere's syndrome.  The 
VA examiner opined that the Veteran's Meniere's syndrome was 
not related to his military service.  The examiner provided a 
rationale that included a thorough discussion of relevant 
medical literature regarding whether acoustic trauma causes 
Meniere's syndrome.  

The Board acknowledges Dr. T.N.'s opinion that that Meniere's 
syndrome is possibly a sequelae of acoustic trauma.  However, 
this opinion is speculative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert, supra.; Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 
(1998).  Here, the only non-speculative opinion, that of the 
VA examiner, indicates that there is no nexus between 
acoustic trauma in service and the Veteran's current 
disability.  The Board finds the VA examiner's opinion to be 
the most probative as it was made following an exhaustive 
examination and includes a thorough rationale.  Accordingly, 
with no competent medical evidence of a nexus, service 
connection is not warranted for the Veteran's Meniere's 
syndrome.

The Board acknowledges the Veteran's belief that he has 
Meniere's syndrome related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
Meniere's syndrome that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for Meniere's syndrome is 
denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


